            Case 3:20-cv-00917-HZ                  Document 154           Filed 08/18/20         Page 1 of 2




Jesse Merrithew OSB o. 074564
Emai l: jesse@lmhl ega l.com
Viktoria Safarian, OSB o. 175487
Emai l: viktoria@ lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241                                            J. Ashlee Albies, OSB    o. 051846
                                                                     Email : ashlee@albiesstark.com
Juan C. Chavez, OSB o. 136428                                        Whitney B. Stark, OSB No. 090350
Email: jchavez@ojrc.info                                             Email: wh itney@albiesstark.com
Brittney Plesser, OSB No. 154030                                     Maya Rinta, OSB No. 195058
Email: bplesser@ojrc.info                                            Emai l: maya@ albiesstark.com
Alex Meggitt, OSB No. 174131                                         A lbies & Stark LLC
Emai l: ameggitt@ojrc.info                                           1 SW Columbia St. Suite 1850
Franz H. Bruggemeier, OSB No. 163533                                 Portland, Oregon 97204
Email: Fbruggemeier@ ojrc.info                                       Telephone: (503) 308-4770
Oregon Justice Resource Center                                       Facsimile: (503) 427-9292
PO Box 5248
Portland, OR 97208                                                   Attorneys for Plaintiffs
Telephon e: 503 944-2270



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                     PORTLAND DIVISION
DON'T SHOOT PORTLAND, et al.                                        Case No. 3:20-cv-00917-HZ

       Plaintiffs
                                                                    VIDEO EXHIBITS FOR DECLARATIONS
       V.                                                           IN SUPPORT OF PLAINTIFF' S MOTION
                                                                    TO SHOW CAUSE WHY DEFENDANT
CITY OF PORTLAND, a municipal                                       CITY OF PORTLAND SHOULD NOT BE
corporation,                                                        HELD IN CONTEMPT
       Defendant.

Enclosed are two DVDs (one for the Clerks ' Office and one Judge 's Copy) with the following
listed video exhibit files. A video placeholder page has already been filed with the court with the
declarations for each of the following listed exhibits/docket numbers.

   •   Dkt   147-1 - Declaration of James Comstock Ex 1
   •   Dkt   147-2 - Declaration of James Comstock Ex 2
   •   Dkt   148-1 - Declaration of Eric Greatwood Ex 1
   •   Dkt   150-1 -Declaration of Matthew Cleinman Ex 1 ~
Filed conventionally August      1*, 2020.
                         (.9<:tk ;,, .P,11ec...                             __'l,,L....-,L--/--___,,,.=...,,~--
                             c/OQ.d ~           l:.e{;x-,,J-I,,..           Fr~                                       ---=------
                                                                                                                  - - - =~

                               011 fr<J« , A... ..s-1 flt)
                                           1        1
Case 3:20-cv-00917-HZ   Document 154   Filed 08/18/20   Page 2 of 2
